Citation Nr: 1206574	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher disability rating for bilateral hearing loss, currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to January 1969 with additional service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2010 and September 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by affording the Veteran another VA audiological examination and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.  

By rating decision in December 2007, the RO denied the Veteran's claim for an increased rating for bilateral hearing loss.  The Veteran appealed.  By rating decision in December 2011, the RO assigned a 70 percent rating, effective October 6, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

FINDINGS OF FACT

1.  From May 23, 2006, to May 28, 2010, the Veteran's service-connected bilateral hearing loss had been productive of no higher than Level VI hearing acuity in the right ear and no higher than Level V in the left ear.

2.  From May 28, 2010, to October 6, 2011, Veteran's service-connected bilateral hearing loss had been productive of no higher than Level VIII hearing acuity bilaterally.

3.  From October 6, 2011, Veteran's service-connected bilateral hearing loss has been productive of no higher than Level IX hearing acuity in the right ear, and no higher than Level X hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent or the Veteran's service-connected bilateral hearing loss, prior to May 28, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2005).

2.  The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected bilateral hearing loss, from May 28, 2010, to October 6, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected bilateral hearing loss, from October 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2007.  The RO provided the appellant with additional notice in May 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
 
While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in August 2008, June 2011 and December 2011 supplemental statements of the case, following the provision of notice in May 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in October 2007, May 2010 and October 2011.  On a form signed in December 2011, the Veteran stated that he did not have any additional evidence and requested that his case be forwarded to the Board immediately.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the Level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the Level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is Level III hearing in both ears.  A 10 percent rating is warranted where there is Level IV in the better ear, and hearing in the poorer ear is Level IV to V.  A 20 percent rating is warranted where there is Level V hearing in the better ear, and when there is Level V to VI in the poorer ear.  A 50 percent rating is warranted for Level VIII hearing acuity in the better ear and Level VIII-IX in the poorer ear.  A 70 percent rating is warranted for Level IX hearing acuity in the better ear and Level X in the poorer ear.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).


I.  Prior to May 28, 2010

In September 2007, the Veteran's claim for an increased rating for his bilateral hearing loss was received.  Thereafter, the Veteran was afforded an October 2007 VA examination, which showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
65
LEFT
55
60
60
65

Speech audiometry revealed speech recognition ability of 96 percent in both ears.
At the time of the October 2007 audiological examination, the Veteran reported greatest difficulty understanding speech from his right ear.

The Veteran was shown to have an average puretone hearing loss in the right ear of 63 decibels (when rounding up) with 96 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 60 decibels, with 96 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear.  38 C.F.R. § 4.85, Table VI.  When applying Table VII, Diagnostic Code 6100, Level II for the right ear and Level II for the left ear, this equates to a zero percent disability evaluation.  The examiner diagnosed moderately severe to profound sensorineural hearing loss in the right ear; and moderate to severe sensorineural hearing loss in the left ear.


When the Veteran underwent a private audiological examination administered by Luis Balbuena, Jr., M.D. in November 2007, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
75
75
80
LEFT
60
65
70
70

The puretone threshold average 75 decibels in the right ear and 66, when rounded down, in the left ear.  

In a statement dated in January 2008, Dr. Balbuena stated that he did not have the equipment necessary for the Maryland CNC word list.  Instead, he used the NU-6 list, which is administered by live monitored voice at specified sensation levels.  He noted that the testing is conducted in a soundproof booth by a certified otolaryngology technician under his direct supervision.  Based on the results of the audiological examination, Dr. Balbuena diagnosed moderate to profound sensorineural hearing loss with poor speech discrimination in the Veteran's right ear, and fair to good speech discrimination in his left ear.  

Since evaluation showed that the Veteran's puretone threshold was more than 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), Table VIA is for application.  See 38 C.F.R. § 4.86(a).  As will be seen below, the Roman numeral designation for hearing impairment from Table VIA results in the higher numeral.  

The October 2007 VA audiological examination shows that puretone threshold in the right ear was 63, which translates to a Roman numeral designation of V for the right ear; and puretone threshold in the left ear was 60, which translates to a Roman numeral designation of IV for the left ear.  When applying Table VIA, Diagnostic Code 6100, Level V in the right ear and Level IV in the left ear, equates to a 10 percent disability evaluation.

Nevertheless, it appears to the Board that the 10 percent evaluation is inconsistent with the previous examination that was considered in the previous rating decision.  The January 2007 VA audiological examination shows that puretone threshold in the right ear was 76, which translates to a Roman numeral designation of IV for the right ear; and puretone threshold in the left ear was 65, which translates to a Roman numeral designation of V for the left ear.  When applying Table VIA, Diagnostic Code 6100, Level VI in the right ear and Level V in the left ear, equates to a 20 percent disability evaluation.

Additionally, the November 2007 private audiological examination by Dr. Balbuena shows that puretone threshold in the right ear was 75, which translates to a Roman numeral designation of VI for the right ear; and puretone threshold in the left ear was 66, which translates to a Roman numeral designation of V for the left ear.  When applying Table VIA, Diagnostic Code 6100, Level VI in the right ear and Level V in the left ear, this again equates to a 20 percent disability evaluation.

When viewed collectively, the Board finds that a 20 percent disability evaluation was warranted prior to May 28, 2010.  In the case at bar, the Veteran's service-connected bilateral hearing loss has been productive of no more than Level VI  hearing acuity in the right ear, and no more than Level V hearing acuity in the left ear.  As noted above, this equates to a 20 percent disability evaluation.  The preponderance of the evidence is against the claim for evaluation in excess of 20 percent, prior to May 28, 2010.

II.  From May 28, 2010, to October 6, 2011

On another authorized audiological evaluation on May 28, 2010, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
85
115
LEFT
75
85
95
85

The puretone threshold average was 86 for the right ear when rounding down, and 85 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear.

At the time of the May 2010 audiological examination, the Veteran reported the inability to hear.  Speech was "muffled" and unclear.  The Veteran was shown to have an average puretone hearing loss in the right ear of 86 decibels, with 86 percent speech discrimination, which translates to a Roman numeral designation of IV for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 85 decibels, with 90 percent speech discrimination, which also translates to a Roman numeral designation of IV for the left ear.  38 C.F.R. § 4.85, Table VI.  When applying Table VII, Diagnostic Code 6100, Level IV for the right ear and Level IV for the left ear equates this time to a 10 percent disability evaluation.

However, since the May 2010 audiological evaluation revealed that the Veteran's puretone threshold was more than 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), Table VIA is for application.  See 38 C.F.R. § 4.86(a).  As will be seen below, the Roman numeral designation for hearing impairment from Table VIA results in the higher numeral.  

The May 2010 VA audiological examination shows that puretone threshold in the right ear was 86, which translates to a Roman numeral designation of VIII for the right ear; and puretone threshold in the left ear was 85, which translates to a Roman numeral designation of VIII for the left ear.  Applying Table VIA, Diagnostic Code 6100, Level VIII bilaterally, equates to a 50 percent disability evaluation.

Thus, a 50 percent rating (but no higher) from May 28, 2010 is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

III.  From October 6, 2011

On another authorized audiological evaluation on October 6, 2011, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105+
105
75
85
LEFT
85
105
105
105+

The puretone threshold average was 92 in the right ear and 100 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.

At the time of the October 2011 audiological examination, the Veteran confirmed  that his hearing loss impacted ordinary conditions of daily life.  He explained that he had difficulty hearing/understanding in all listening environments.  The Veteran was shown to have an average puretone hearing loss in the right ear of 92 decibels, with 84 percent speech discrimination, which translates to a Roman numeral designation of IV for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 100 decibels, with 92 percent speech discrimination, which also translates to a Roman numeral designation of IV for the left ear.  38 C.F.R. § 4.85, Table VI.  When applying Table VII, Diagnostic Code 6100, Level IV for both ears, this equates to a 10 percent disability evaluation.

However, audiological evaluations did show that the Veteran's puretone threshold was more than 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Consequently, Table VIA is for application.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  The October 2011 VA audiological examination shows that puretone threshold in the right ear was 92, which translates to a Roman numeral designation of IX for the right ear; and puretone threshold in the left ear was 100, which translates to a Roman numeral designation of X for the left ear.  Applying Table VIA, Diagnostic Code 6100, Level IX in the right ear and Level X in the left ear equates to a 70 percent disability evaluation.

The preponderance of the evidence is against the claim for evaluation in excess of 70 percent, from October 6, 2011.  Here, the Veteran's service-connected bilateral hearing loss has been productive of no more than Level IX hearing acuity in the right ear and no more than Level X hearing acuity in the left ear.  As discussed above, this equates to a 70 percent disability evaluation.  The Veteran may always advance an increased rating claim if the severity of his disability should increase in the future.  
  
Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss prior to May 28, 2010, is not warranted.  Entitlement to a rating in excess of 70 percent for the Veteran's service-connected bilateral hearing loss, from October 6, 2011, is not warranted.  To this extent, the appeal is denied.

Entitlement to an increased rating of 50 percent (but no higher) for the Veteran's service-connected bilateral hearing loss, from May 28, 2010, to October 6, 2011, is warranted.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


